ORDER

PER CURIAM.
AND NOW, this 7th day of October, 2005, David S. Shamers having been suspended from the practice of law in the State of Delaware for a period of two years by Opinion and Order of the Supreme Court of Delaware decided May 20, 2005; the said David S. Shamers having been directed on July 22, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be *848unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that David S. Shamers is suspended from the practice of law in this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.